UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6054


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERICKA L. FLOOD, a/k/a Ericka Lomick,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00124-MOC-2; 3:12-cv-00186-MOC)


Submitted:   September 6, 2013           Decided:   September 16, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ericka L. Flood, Appellant Pro Se.        Kurt William Meyers,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ericka L. Flood seeks to appeal the district court’s

order granting the Government’s motion for summary judgment and

dismissing her 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                          We

granted a limited remand for further factual development on the

issue of whether Flood noted a timely appeal.                   United States v.

Flood, No. 13-6054, 2013 WL 1943792 (4th Cir. May 13, 2013)

(unpublished).     After reviewing the district court’s additional

findings, we conclude that the notice of appeal was not timely

filed and dismiss the appeal for lack of jurisdiction.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he

timely   filing   of   a    notice   of       appeal   in   a   civil   case    is    a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court’s order was entered on the docket

on August 8, 2012.         The notice of appeal was filed on January 7,




                                          2
2013. *    Because Flood failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts     and   legal    contentions    are   adequately   presented     in   the

materials       before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




      *
       We agree with the district court’s assessment that January
7 is the earliest date the notice of appeal could have been
properly delivered to prison officials for mailing to the court.
Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                         3